—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrero, J.), rendered March 24, 2000, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Under the facts of this case, the Supreme Court properly declined to recognize an alleged cooperation agreement, denied the defendant’s motion to withdraw his plea without a hearing, and sentenced him in accordance with the plea agreement placed on the record (see People v Huertas, 85 NY2d 898; Matter of Benjamin S., 55 NY2d 116, 121; People v Arellano, 281 AD2d 553).
The defendant’s remaining contentions in his supplemental pro se brief and its addendum are either without merit or concern matters which are dehors the record (see CPL 440.10; People v Herring, 274 AD2d 525, 526). Prudenti, P.J., S. Miller, O’Brien, McGinity and Crane, JJ., concur.